Citation Nr: 1812524	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  09-30 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to a rating in excess of 40 percent for a lumbar disability.

3.  Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy, sciatic nerve.

4.  Entitlement to an initial rating in excess of 20 percent for left lower extremity radiculopathy, femoral nerve.

5.  Entitlement to a rating in excess of 20 percent for a left shoulder disability.

6.  Entitlement to a rating in excess of 10 percent for left knee arthritis.

7.  Entitlement to a rating in excess of 10 percent for left knee instability.

8.  Entitlement to an initial rating in excess of 10 percent for a right knee disability.
9.  Entitlement to a total rating for compensation purposes based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty in the Navy from June 1981 to June 2001.

This appeal to the Board of Veterans' Appeals (Board) is from December 2013 and December 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board remanded these issues in, January 2016 and March 2017 for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets additional delay in adjudicating the issues on appeal, but in light of additional development recently initiated by the RO that may result in the receipt of additional evidence pertinent to the appeal, a remand is prudent.
Accordingly, the case is REMANDED for the following action:

1.  Upon receipt of copies of records from the Social Security Administration (SSA), if available, review them and undertake any additional development, if indicated.  Then, readjudicate the claims in light of all of the evidence of record.  If any benefit sought on appeal is not granted in full, issue the Veteran and his attorney a Supplemental Statement of the Case and provide an opportunity to respond.

2.  Then the case should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

